     Case 2:18-cv-02775-WBS-AC Document 12 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KWESI MUHAMMAD,                                   No. 2:18-cv-2775 WBS AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    KATHERYN KESTERSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner incarcerated at the California Training Facility who challenges

18   conditions of his prior confinement at Deuel Vocational Institution (DVI). Plaintiff commenced

19   this action and another, related action in the San Joaquin County Superior Court. Both cases were

20   removed to this court by defendants, who paid the filing fees and filed related-case notices.

21          The undersigned screened the nearly identical First Amended Complaints (FACs) in both

22   cases under 28 U.S.C. § 1915A and found the actions properly related. ECF No. 11. Each

23   complaint challenged the conduct of two defendants (with a total of four defendants named in the

24   two cases), each of whom allegedly denied plaintiff’s requests for shower accommodations

25   following foot surgery. The undersigned declined to direct service of either complaint, but in

26   granting leave to amend directed that plaintiff consolidate his claims by filing a Second Amended

27   Complaint (SAC) in Muhammad v. Seibel et al., Case No. 2:18-cv-2831 AC P, only. Plaintiff

28   timely filed a SAC in that case, which is now before the undersigned for screening.
                                                       1
     Case 2:18-cv-02775-WBS-AC Document 12 Filed 09/24/20 Page 2 of 2

 1          There have been no further filings in the instant case. As a result, the instant case should
 2   be dismissed as duplicative.
 3          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 4   prejudice.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 7   days after being served with these findings and recommendations, plaintiff may file written
 8   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 9   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
11   F.2d 1153 (9th Cir. 1991).
12   DATED: September 23, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
